Citation Nr: 1702459	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a blood disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to January 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are duplicative of the documents in VBMS or are irrelevant to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with a Board hearing.  Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2016).  If good cause is not shown, the Veteran and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled. 38 C.F.R. § 20.704(c).  If a veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. 
§ 20.704(d).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).

The Veteran requested a Travel Board hearing in January 2013.  The hearing was initially scheduled in January 2016.  However, the Veteran requested that the hearing be rescheduled, as the January 2016 date conflicted with his work.  A new hearing was scheduled for late September 2016.  Thirteen days before his scheduled travel board hearing, the Veteran called VA to report that he was unable to attend the scheduled examination.  He requested a rescheduled hearing at that time.  No other communication is of record from the Veteran, and he did not appear for any hearing in September 2016.  

Here, the Veteran requested a new hearing only one day less than two weeks before his hearing.  His request was made via telephone.  The VA employee documenting the phone call noted only that the Veteran reported he was unable to keep the scheduled appointment for the hearing in September 2016.  No further reason was provided.  The Veteran's request falls outside the time limit set by 38 C.F.R. § 20.704(c), and the Veteran failed to appear.  

Despite the Veteran's failure to appear, the Board finds that the record demonstrates good cause for the Veteran's failure to appear for his hearing.  The record does not show that the Veteran was informed that his hearing would not be rescheduled.  The only communication is his request for a rescheduled hearing almost two weeks before his September 2016 hearing.  There is no indication the VA employee who spoke with the Veteran almost two weeks before his hearing informed him that his hearing would not be rescheduled and his claim decided without a Board hearing.  It appears the Veteran requested a new hearing and simply waited for a new one absent any indication that he would not be provided with another hearing.   The Board finds that remand is appropriate to afford the Veteran another opportunity to present testimony at a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims file.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




